Case 2:19-cv-02123-DMG-AGR Document 45 Filed 11/27/19 Page 1 of 20 Page ID #:370



    1   Bret A. Stone SBN 190161 BStone@PaladinLaw.com
        Kirk M. Tracy SBN 288508 KTracy@PaladinLaw.com
    2
        PALADIN LAW GROUP® LLP
    3   220 W. Gutierrez Street
        Santa Barbara, CA 93101
    4
        Telephone: (805) 898-9700
    5   Facsimile: (805) 852-2495
    6
        Counsel for Defendant Hussain M. Shaikh
    7

    8                         UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10
        TC RICH, LLC, a California Limited          Case No. 2:19-CV-02123-DMG-AGR
   11   Liability Company, RIFLE FREIGHT,
   12   INC., a California corporation,             HUSSAIN M. SHAIKH’S ANSWER
        FLEISCHER CUSTOMS BROKERS, a                TO FIRST AMENDED
   13   sole proprietorship, RICHARD G.             COMPLAINT
        FLEISCHER, an individual, and
   14   JACQUELINE FLEISCHER, an                    [Re: ECF No. 22]
   15
        individual,

   16                       Plaintiffs,

   17          v.
   18   HUSSAIN M. SHAIKH, an individual,
        HAROON KHAN, an individual, and
   19   SHAH CHEMICAL CORPORATION,
   20
        a California corporation,

   21                       Defendants.

   22

   23         Defendant Hussain M. Shaikh (“Defendant”) in response to the First Amended
   24   Complaint of TC Rich, LLC, Rifle Freight, Inc., Fleischer Custom Brokers, Richard
   25   G. Fleischer, and Jacqueline Fleischer (collectively, “Plaintiffs”) (“FAC,” ECF No.
   26   22) against him, answers, denies, and alleges as follows:
   27                  DENIAL OF ALLEGATIONS NOT ADMITTED
   28         Except as expressly admitted herein, Defendant denies each and every

                           SHAIKH’S ANSWER TO FIRST AMENDED COMPLAINT
Case 2:19-cv-02123-DMG-AGR Document 45 Filed 11/27/19 Page 2 of 20 Page ID #:371



    1   allegation in the FAC, including any allegations that may be deemed to be contained
    2   in any heading or caption in the FAC.
    3                                SPECIFIC RESPONSES
    4         Defendant responds to the numbered paragraphs of the FAC as follows:
    5                                    INTRODUCTION
    6         1.     Paragraph 1 states a legal conclusion, to which no response is required.
    7   To the extent that it may be determined that a response is required to paragraph 1,
    8   Defendant deny the allegations and legal conclusions set forth therein.
    9         2.     Defendant is without sufficient knowledge to either admit or deny the
   10   allegations of paragraph 2 and on that basis denies them.
   11         3.     As to paragraph 3, Defendant admits that tetrachloroethane (“PCE”) has
   12   been detected in soil, soil vapor, groundwater, and indoor air samples at the Property.
   13   Defendant denies the remaining allegations and legal conclusions of paragraph 3.
   14         4.     Paragraph 4 states a legal conclusion, to which no response is required.
   15   To the extent that it may be determined that a response is required to paragraph 4,
   16   Defendant deny the allegations and legal conclusions set forth therein.
   17         5.     Paragraph 5 states a legal conclusion, to which no response is required.
   18   To the extent that it may be determined that a response is required to paragraph 5,
   19   Defendant deny the allegations and legal conclusions set forth therein.
   20         6.     Paragraph 6 states a legal conclusion, to which no response is required.
   21   To the extent that it may be determined that a response is required to paragraph 6,
   22   Defendant deny the allegations and legal conclusions set forth therein.
   23                                    INTRODUCTION
   24         7.     Paragraph 7 states a legal conclusion, to which no response is required.
   25   To the extent that it may be determined that a response is required to paragraph 7,
   26   Defendant deny the allegations and legal conclusions set forth therein.
   27         8.     Defendant admits the allegations of paragraph 8.
   28   ///
                                                -2-                           2:19-CV-02123-DMG-AGR
                            SHAIKH’S ANSWER TO FIRST AMENDED COMPLAINT
Case 2:19-cv-02123-DMG-AGR Document 45 Filed 11/27/19 Page 3 of 20 Page ID #:372



    1                                        PARTIES
    2         9.     Defendant is without sufficient knowledge to either admit or deny the
    3   allegations of paragraph 9 and on that basis denies them.
    4         10.    Defendant is without sufficient knowledge to either admit or deny the
    5   allegations of paragraph 10 and on that basis denies them.
    6         11.    Defendant is without sufficient knowledge to either admit or deny the
    7   allegations of paragraph 10 and on that basis denies them.
    8         12.    As to paragraph 12, Defendant admits that Shah Chemical Corporation
    9   (“Shah”), as a predecessor in interest to Pacifica Chemical Incorporated (“Pacifica”),
   10   once operated a business at Property. Defendant denies the remaining allegations and
   11   legal conclusions of paragraph 12.
   12         13.    As to paragraph 13, Defendant admits that he was the record owner of
   13   the Property from approximately August 1979 to December 1984 and again from
   14   October 1987 to April 2003. Defendant denies the remaining allegations and legal
   15   conclusions of paragraph 13.
   16         14.    As to paragraph 14, Defendant admits that he is and was at all relevant
   17   times herein the sole shareholder and a director of Pacifica. Defendant also admits
   18   that, prior to its dissolution, he was the sole shareholder and a director of Shah.
   19   Defendant denies the remaining allegations and legal conclusions of paragraph 14.
   20         15.    As to paragraph 15, Defendant admits that Haroon Khan was the record
   21   owner of the Property from approximately December 1984 to October 1987.
   22   Defendant denies the remaining allegations and legal conclusions of paragraph 15.
   23                              FACTUAL BACKGROUND
   24                    The Property and Shah Chemical’s Operations
   25         16.    As to paragraph 16, Defendant admits from 1978 to 1999 Pacifica, under
   26   various trade and corporate names, used the property for chemical mixing and
   27   distribution. Defendant is without sufficient knowledge to either admit or deny the
   28   remaining allegations of paragraph 16 and on that basis denies them.
                                                -3-                          2:19-CV-02123-DMG-AGR
                            SHAIKH’S ANSWER TO FIRST AMENDED COMPLAINT
Case 2:19-cv-02123-DMG-AGR Document 45 Filed 11/27/19 Page 4 of 20 Page ID #:373



    1         17.   Defendant is without sufficient knowledge to either admit or deny the
    2   allegations of paragraph 17 and on that basis denies them.
    3         18.   As to paragraph 18, Defendant admits that he was the record owner of
    4   the Property from approximately August 1979 to December 1984 and again from
    5   October 1987 to April 2003. Defendant denies the remaining allegations and legal
    6   conclusions of paragraph 18.
    7         19.   As to paragraph 19, Defendant admits that Shah, as a predecessor in
    8   interest to Pacifica, once operated a business at Property, during which Shah
    9   formulated fabric softeners, dyes, and light detergents. Defendant admits detergents
   10   and softeners were blended in mixing tanks before distribution and sale. Defendant
   11   admits that wastewater was generated when it rinsed its tanks. Defendant denies the
   12   remaining allegations and legal conclusions of paragraph 19.
   13         20.   Defendant is without sufficient knowledge to either admit or deny the
   14   allegations of paragraph 20 and on that basis denies them.
   15         21.   Defendant admits the allegations of paragraph 21, but denies that the
   16   alleged liquid waste was hazardous waste.
   17         22.   Defendant admits the allegations of paragraph 22.
   18         23.   As to paragraph 23, Defendant admits that from 1978 to 1999 Pacifica,
   19   under various trade and corporate names, operated a business at Property, during
   20   which Pacifica formulated fabric softeners, dyes, and light detergents. Defendant
   21   admits detergents and softeners were blended in mixing tanks before distribution and
   22   sale. Defendant admits that nonhazardous wastewater was generated when it rinsed
   23   its tanks. Although PCE was never used in any process on the property, Defendant
   24   admits that PCE was stored at the Property and that PCE was sold to customers.
   25   Defendant denies the remaining allegations and legal conclusions of paragraph 23.
   26         24.   Defendant admits the allegations of paragraph 24.
   27         25.   Defendant admits the allegations of paragraph 25.
   28         26.   As to paragraph 26, Defendant admits that Defendant sold the Property
                                               -4-                         2:19-CV-02123-DMG-AGR
                           SHAIKH’S ANSWER TO FIRST AMENDED COMPLAINT
Case 2:19-cv-02123-DMG-AGR Document 45 Filed 11/27/19 Page 5 of 20 Page ID #:374



    1   to an unrelated third party in approximately August 2003. Defendant is without
    2   sufficient knowledge to either admit or deny the remaining allegations of paragraph
    3   26 and on that basis denies them.
    4         27.   As to paragraph 27, Defendant admits that a clarifier was located at and
    5   used on the Property by Pacifica. Defendant denies that the clarifier was located at
    6   the Property or used by Shah during Shah’s operations at the Property. Defendant is
    7   without sufficient knowledge to either admit or deny the remaining allegations of
    8   paragraph 27 and on that basis denies them.
    9          Plaintiff’s Purchase of and Appropriate Inquiry into the Property
   10         28.   Defendant is without sufficient knowledge to either admit or deny the
   11   allegations of paragraph 28 and on that basis denies them.
   12         29.   Defendant is without sufficient knowledge to either admit or deny the
   13   allegations of paragraph 29 and on that basis denies them.
   14         30.   Defendant is without sufficient knowledge to either admit or deny the
   15   allegations of paragraph 30 and on that basis denies them.
   16         31.   Defendant is without sufficient knowledge to either admit or deny the
   17   allegations of paragraph 31 and on that basis denies them.
   18         32.   Defendant is without sufficient knowledge to either admit or deny the
   19   allegations of paragraph 32 and on that basis denies them.
   20                Plaintiffs’ Discovery of Contamination at the Property
   21         33.   Defendant is without sufficient knowledge to either admit or deny the
   22   allegations of paragraph 33 and on that basis denies them.
   23         34.   Defendant is without sufficient knowledge to either admit or deny the
   24   allegations of paragraph 34 and on that basis denies them.
   25         35.   Defendant is without sufficient knowledge to either admit or deny the
   26   allegations of paragraph 35 and on that basis denies them.
   27         36.   Defendant is without sufficient knowledge to either admit or deny the
   28   allegations of paragraph 36 and on that basis denies them.
                                               -5-                         2:19-CV-02123-DMG-AGR
                           SHAIKH’S ANSWER TO FIRST AMENDED COMPLAINT
Case 2:19-cv-02123-DMG-AGR Document 45 Filed 11/27/19 Page 6 of 20 Page ID #:375



    1         37.    Defendant is without sufficient knowledge to either admit or deny the
    2   allegations of paragraph 37 and on that basis denies them.
    3         38.    As to paragraph 38, Defendant admits that Pacifica has taken the lead in
    4   conducting investigations of the contamination at the Property under DTSC’s
    5   supervision. Defendant denies the remaining allegations and legal conclusions of
    6   paragraph 38.
    7         39.    As to paragraph 39, Defendant admits that Pacifica has been
    8   investigating the contamination since 2015. Defendant denies the remaining
    9   allegations and legal conclusions of paragraph 39.
   10         40.    As to paragraph 40, Defendant admits that DTSC sent a draft Facility
   11   Initiated Corrective Action (“FICA”) agreement to Pacifica’s counsel and its
   12   environmental consultant, for review. Defendant denies the remaining allegations
   13   and legal conclusions of paragraph 40.
   14         41.    Defendant denies the allegations of paragraph 41.
   15                             FIRST CAUSE OF ACTION
   16         (Cost recovery and contribution based on owner liability under the
   17    Comprehensive Environmental Response, Compensation, And Liability Act,
   18                   42 U.S.C. § 9601, et seq. - Against All Defendants)
   19         42.    In response to paragraph 42 of the FAC, Defendant incorporates by
   20   reference and restates its answers to the preceding paragraphs of the FAC as if fully
   21   set forth herein.
   22         43.    Defendant admits the allegations of paragraph 43.
   23         44.    Defendant admits the allegations of paragraph 44.
   24         45.    Defendant admits the allegations of paragraph 45.
   25         46.    Paragraph 46 states a legal conclusion, to which no response is required.
   26   To the extent that it may be determined that a response is required to paragraph 46,
   27   Defendant denies the allegations and legal conclusions set forth therein.
   28         47.    Paragraph 47 states a legal conclusion, to which no response is required.
                                                -6-                          2:19-CV-02123-DMG-AGR
                            SHAIKH’S ANSWER TO FIRST AMENDED COMPLAINT
Case 2:19-cv-02123-DMG-AGR Document 45 Filed 11/27/19 Page 7 of 20 Page ID #:376



    1   To the extent that it may be determined that a response is required to paragraph 47,
    2   Defendant denies the allegations and legal conclusions set forth therein.
    3         48.    Paragraph 48 states a legal conclusion, to which no response is required.
    4   To the extent that it may be determined that a response is required to paragraph 48,
    5   Defendant denies the allegations and legal conclusions set forth therein.
    6         49.    Defendant is without sufficient knowledge to either admit or deny the
    7   allegations of paragraph 49 and on that basis denies them.
    8         50.    Defendant admits the allegations of paragraph 50.
    9         51.    Paragraph 51 states a legal conclusion, to which no response is required.
   10   To the extent that it may be determined that a response is required to paragraph 51,
   11   Defendant denies the allegations and legal conclusions set forth therein.
   12         52.    Defendant is without sufficient knowledge to either admit or deny the
   13   allegations of paragraph 52 and on that basis denies them.
   14                            SECOND CAUSE OF ACTION
   15        (Cost recovery and contribution based on operator liability under the
   16    Comprehensive Environmental Response, Compensation, And Liability Act,
   17            42 U.S.C. § 9601, et seq. - Against Shaikh and Shah Chemical)
   18         53.    In response to paragraph 53 of the FAC, Defendant incorporates by
   19   reference and restates its answers to the preceding paragraphs of the FAC as if fully
   20   set forth herein.
   21         54.    Defendant admits the allegations of paragraph 54.
   22         55.    Defendant denies the allegations of paragraph 55.
   23         56.    Defendant denies the allegations of paragraph 55.
   24         57.    Paragraph 57 states a legal conclusion, to which no response is required.
   25   To the extent that it may be determined that a response is required to paragraph 57,
   26   Defendant denies the allegations and legal conclusions set forth therein.
   27         58.    As to paragraph 58, Defendant admits that he was the record title owner
   28   of the Property from August 1979 to December 1984 and again from October 1987
                                                -7-                          2:19-CV-02123-DMG-AGR
                            SHAIKH’S ANSWER TO FIRST AMENDED COMPLAINT
Case 2:19-cv-02123-DMG-AGR Document 45 Filed 11/27/19 Page 8 of 20 Page ID #:377



    1   to April 2003. Defendant denies the remaining allegations and legal conclusions of
    2   paragraph 58.
    3         59.    Paragraph 59 states a legal conclusion, to which no response is required.
    4   To the extent that it may be determined that a response is required to paragraph 59,
    5   Defendant denies the allegations and legal conclusions set forth therein.
    6         60.    Paragraph 60 states a legal conclusion, to which no response is required.
    7   To the extent that it may be determined that a response is required to paragraph 60,
    8   Defendant denies the allegations and legal conclusions set forth therein.
    9         61.    Paragraph 61 states a legal conclusion, to which no response is required.
   10   To the extent that it may be determined that a response is required to paragraph 61,
   11   Defendant denies the allegations and legal conclusions set forth therein.
   12         62.    Defendant is without sufficient knowledge to either admit or deny the
   13   allegations of paragraph 62 and on that basis denies them.
   14         63.    Defendant admits the allegations of paragraph 63.
   15         64.    Paragraph 64 states a legal conclusion, to which no response is required.
   16   To the extent that it may be determined that a response is required to paragraph 64,
   17   Defendant denies the allegations and legal conclusions set forth therein.
   18                             THIRD CAUSE OF ACTION
   19                (Declaratory Relief – Plaintiffs Against All Defendants)
   20         65.    In response to paragraph 65 of the FAC, Defendant incorporates by
   21   reference and restates its answers to the preceding paragraphs of the FAC as if fully
   22   set forth herein.
   23         66.    Paragraph 66 states a legal conclusion, to which no response is required.
   24   To the extent that it may be determined that a response is required to paragraph 66,
   25   Defendant denies the allegations and legal conclusions set forth therein.
   26         67.    Paragraph 67 states a legal conclusion, to which no response is required.
   27   To the extent that it may be determined that a response is required to paragraph 68,
   28   Defendant denies the allegations and legal conclusions set forth therein.
                                                -8-                          2:19-CV-02123-DMG-AGR
                            SHAIKH’S ANSWER TO FIRST AMENDED COMPLAINT
Case 2:19-cv-02123-DMG-AGR Document 45 Filed 11/27/19 Page 9 of 20 Page ID #:378



    1         68.    Paragraph 68 states a legal conclusion, to which no response is required.
    2   To the extent that it may be determined that a response is required to paragraph 68,
    3   Defendant denies the allegations and legal conclusions set forth therein.
    4         69.    Paragraph 69 states a legal conclusion, to which no response is required.
    5   To the extent that it may be determined that a response is required to paragraph 69,
    6   Defendant denies the allegations and legal conclusions set forth therein.
    7         70.    Paragraph 70 states a legal conclusion, to which no response is required.
    8   To the extent that it may be determined that a response is required to paragraph 70,
    9   Defendant denies the allegations and legal conclusions set forth therein.
   10         71.    Paragraph 70 states a legal conclusion, to which no response is required.
   11   To the extent that it may be determined that a response is required to paragraph 70,
   12   Defendant denies the allegations and legal conclusions set forth therein.
   13         72.    Paragraph 72 states a legal conclusion, to which no response is required.
   14   To the extent that it may be determined that a response is required to paragraph 72,
   15   Defendant denies the allegations and legal conclusions set forth therein.
   16                            FOURTH CAUSE OF ACTION
   17        (Continuing Private Nuisance – By TC RICH Against All Defendants)
   18         73.    In response to paragraph 73 of the FAC, Defendant incorporates by
   19   reference and restates its answers to the preceding paragraphs of the FAC as if fully
   20   set forth herein.
   21         74.    Paragraph 74 states a legal conclusion, to which no response is required.
   22   To the extent that it may be determined that a response is required to paragraph 74,
   23   Defendant denies the allegations and legal conclusions set forth therein.
   24         75.    Paragraph 75 states a legal conclusion, to which no response is required.
   25   To the extent that it may be determined that a response is required to paragraph 75,
   26   Defendant denies the allegations and legal conclusions set forth therein.
   27         76.    Paragraph 76 states a legal conclusion, to which no response is required.
   28   To the extent that it may be determined that a response is required to paragraph 76,
                                                -9-                          2:19-CV-02123-DMG-AGR
                            SHAIKH’S ANSWER TO FIRST AMENDED COMPLAINT
Case 2:19-cv-02123-DMG-AGR Document 45 Filed 11/27/19 Page 10 of 20 Page ID #:379



    1   Defendant denies the allegations and legal conclusions set forth therein.
    2         77.    Paragraph 77 states a legal conclusion, to which no response is required.
    3   To the extent that it may be determined that a response is required to paragraph 77,
    4   Defendant denies the allegations and legal conclusions set forth therein.
    5         78.    Defendant is without sufficient knowledge to either admit or deny the
    6   allegations of paragraph 78 and on that basis denies them.
    7         79.    Paragraph 79 states a legal conclusion, to which no response is required.
    8   To the extent that it may be determined that a response is required to paragraph 79,
    9   Defendant denies the allegations and legal conclusions set forth therein.
   10         80.    Paragraph 80 states a legal conclusion, to which no response is required.
   11   To the extent that it may be determined that a response is required to paragraph 80,
   12   Defendant denies the allegations and legal conclusions set forth therein.
   13                             FIFTH CAUSE OF ACTION
   14            (Continuing Trespass – By TC RICH Against All Defendants)
   15         81.    In response to paragraph 81 of the FAC, Defendant incorporates by
   16   reference and restates its answers to the preceding paragraphs of the FAC as if fully
   17   set forth herein.
   18         82.    Paragraph 82 states a legal conclusion, to which no response is required.
   19   To the extent that it may be determined that a response is required to paragraph 82,
   20   Defendant denies the allegations and legal conclusions set forth therein.
   21         83.    Paragraph 83 states a legal conclusion, to which no response is required.
   22   To the extent that it may be determined that a response is required to paragraph 83,
   23   Defendant denies the allegations and legal conclusions set forth therein.
   24         84.    Paragraph 84 states a legal conclusion, to which no response is required.
   25   To the extent that it may be determined that a response is required to paragraph 84,
   26   Defendant denies the allegations and legal conclusions set forth therein.
   27         85.    Paragraph 85 states a legal conclusion, to which no response is required.
   28   To the extent that it may be determined that a response is required to paragraph 85,
                                                -10-                         2:19-CV-02123-DMG-AGR
                            SHAIKH’S ANSWER TO FIRST AMENDED COMPLAINT
Case 2:19-cv-02123-DMG-AGR Document 45 Filed 11/27/19 Page 11 of 20 Page ID #:380



    1   Defendant denies the allegations and legal conclusions set forth therein.
    2         86.    Paragraph 86 states a legal conclusion, to which no response is required.
    3   To the extent that it may be determined that a response is required to paragraph 86,
    4   Defendant denies the allegations and legal conclusions set forth therein.
    5         87.    Paragraph 87 states a legal conclusion, to which no response is required.
    6   To the extent that it may be determined that a response is required to paragraph 87,
    7   Defendant denies the allegations and legal conclusions set forth therein.
    8         88.    Paragraph 88 states a legal conclusion, to which no response is required.
    9   To the extent that it may be determined that a response is required to paragraph 88,
   10   Defendant denies the allegations and legal conclusions set forth therein.
   11                             SIXTH CAUSE OF ACTION
   12     (Injunctive Relief Under RCRA § 7002(a)(1)(B) (42 U.S.C. § 6972(a)(1)(B)
   13                          against Shah Chemical and Shaikh)
   14         89.    In response to paragraph 89 of the FAC, Defendant incorporates by
   15   reference and restates its answers to the preceding paragraphs of the FAC as if fully
   16   set forth herein.
   17         90.    Paragraph 90 states a legal conclusion, to which no response is required.
   18   To the extent that it may be determined that a response is required to paragraph 90,
   19   Defendant denies the allegations and legal conclusions set forth therein.
   20         91.    Paragraph 91 states a legal conclusion, to which no response is required.
   21   To the extent that it may be determined that a response is required to paragraph 91,
   22   Defendant denies the allegations and legal conclusions set forth therein.
   23         92.    Paragraph 92 states a legal conclusion, to which no response is required.
   24   To the extent that it may be determined that a response is required to paragraph 92,
   25   Defendant denies the allegations and legal conclusions set forth therein.
   26         93.    Paragraph 93 states a legal conclusion, to which no response is required.
   27   To the extent that it may be determined that a response is required to paragraph 93,
   28   Defendant denies the allegations and legal conclusions set forth therein.
                                                -11-                         2:19-CV-02123-DMG-AGR
                            SHAIKH’S ANSWER TO FIRST AMENDED COMPLAINT
Case 2:19-cv-02123-DMG-AGR Document 45 Filed 11/27/19 Page 12 of 20 Page ID #:381



    1         94.    Paragraph 94 states a legal conclusion, to which no response is required.
    2   To the extent that it may be determined that a response is required to paragraph 94,
    3   Defendant denies the allegations and legal conclusions set forth therein.
    4         95.    Paragraph 95 states a legal conclusion, to which no response is required.
    5   To the extent that it may be determined that a response is required to paragraph 95,
    6   Defendant denies the allegations and legal conclusions set forth therein.
    7         96.    As to paragraph 96, Defendant admits that indoor air quality sampling
    8   was conducted at the Property in 2015 and six locations were sampled, which showed
    9   indoor air PCE concentrations ranging from 1.6 ug/m3 to 18 ug/m3, with the three
   10   highest samples (14, 16, and 18 ug/m3) located near the former clarifier used by
   11   Pacifica Chemical. Defendant denies the remaining allegations and legal conclusions
   12   of paragraph 96 or is without sufficient knowledge to either admit or deny the
   13   remaining allegations of paragraph 96 and on that basis denies them.
   14         97.    Paragraph 97 states a legal conclusion, to which no response is required.
   15   To the extent that it may be determined that a response is required to paragraph 97,
   16   Defendant denies the allegations and legal conclusions set forth therein.
   17         98.    As to paragraph 98, Defendant admits that subsurface sampling at the
   18   Property revealed one soil vapor sample showing PCE concentrations of 360,000
   19   ug/m3. Defendant denies the remaining allegations and legal conclusions set forth
   20   therein.
   21         99.    Paragraph 99 states a legal conclusion, to which no response is required.
   22   To the extent that it may be determined that a response is required to paragraph 99,
   23   Defendant denies the allegations and legal conclusions set forth therein.
   24         100. Defendant is without sufficient knowledge to either admit or deny the
   25   allegations of paragraph 100 and on that basis denies them.
   26         101. As to paragraph 98, Defendant admits that to date, neither Shaikh nor
   27   Shah Chemical has entered into an enforceable agreement with DTSC to perform
   28   remediation at the Property. Defendant denies the remaining allegations and legal
                                                -12-                         2:19-CV-02123-DMG-AGR
                            SHAIKH’S ANSWER TO FIRST AMENDED COMPLAINT
Case 2:19-cv-02123-DMG-AGR Document 45 Filed 11/27/19 Page 13 of 20 Page ID #:382



    1   conclusions set forth therein.
    2         102. As to paragraph 102, Defendant admits that Pacifica has been
    3   investigating the contamination since 2015. Defendant denies the remaining
    4   allegations and legal conclusions of paragraph 102.
    5         103. Paragraph 103 states a matter of opinion, to which no response is
    6   required. To the extent that it may be determined that a response is required to
    7   paragraph 103, Defendant denies the allegations and legal conclusions set forth
    8   therein.
    9         104. Defendant is without sufficient knowledge to either admit or deny the
   10   allegations of paragraph 104 and on that basis denies them.
   11                             REMAINING PARAGRAPHS
   12         The remaining paragraphs of the FAC contain Plaintiffs’ prayer for relief to
   13   which no response is required.
   14                              AFFIRMATIVE DEFENSES
   15         Defendant further sets forth the following affirmative defenses to Plaintiffs’
   16   FAC. For its separate and affirmative defenses, Defendant alleges as follows,
   17   reserving its right to supplement these separate and affirmative defenses following
   18   discovery. In setting forth these separate and affirmative defenses, Defendant does
   19   not concede that it has the burden of production on any of them.
   20                           FIRST AFFIRMATIVE DEFENSE
   21              (Failure to State a Claim Upon Which Relief Can Be Granted)
   22         1.      Each of the claims contained in the FAC fails to state a claim against
   23   Defendant for which relief can be granted.
   24                         SECOND AFFIRMATIVE DEFENSE
   25                                    (Third Party Defense)
   26         2.      Defendant is not liable because the damages or injuries alleged in the
   27   FAC were caused solely by the acts or omissions of one or more third parties and
   28   Defendant exercised due care with respect to all matters concerned.
                                                -13-                          2:19-CV-02123-DMG-AGR
                            SHAIKH’S ANSWER TO FIRST AMENDED COMPLAINT
Case 2:19-cv-02123-DMG-AGR Document 45 Filed 11/27/19 Page 14 of 20 Page ID #:383



    1                          THIRD AFFIRMATIVE DEFENSE
    2                                    (Lack of Standing)
    3         3.     Plaintiffs lack standing to assert any of the claims alleged in the FAC.
    4                         FOURTH AFFIRMATIVE DEFENSE
    5                                    (Intervening Acts)
    6         4.     The damages or losses alleged in the FAC, if any, were proximately
    7   caused by unforeseeable, independent, intervening or superseding events beyond the
    8   control and unrelated to any actions or conduct of Defendant. Defendant’s actions
    9   and conduct, if any, were superseded by the intervening and superseding conduct of
   10   others.
   11                          FIFTH AFFIRMATIVE DEFENSE
   12         (Conformance with Statutes, Regulations, and Industry Standards)
   13         5.     All conduct, activities, and omissions of Defendant conformed with and
   14   were conducted pursuant to all statutes, regulations and industry standards, according
   15   to the state of knowledge existing at the time of Defendant’s activities, conduct or
   16   omissions.
   17                          SIXTH AFFIRMATIVE DEFENSE
   18                                 (Mitigation of Damages)
   19         6.     Plaintiffs are barred from recovery against Defendant by Plaintiffs’
   20   failure to mitigate, minimize or avoid any of the alleged damages or losses referred
   21   to in the FAC. If there is a finding of liability against Defendant entitling Plaintiffs
   22   to recover under an order requiring Defendant to pay such damages or losses, which
   23   liability Defendant generally and specifically denies, such recovery must be reduced
   24   by the amount attributable to the failure of Plaintiffs to take action to mitigate the
   25   alleged damages or losses referred to in the Complaint.
   26                        SEVENTH AFFIRMATIVE DEFENSE
   27                                        (Due Care)
   28         7.     At all times relevant hereto and respecting all activities in connection
                                                -14-                          2:19-CV-02123-DMG-AGR
                            SHAIKH’S ANSWER TO FIRST AMENDED COMPLAINT
Case 2:19-cv-02123-DMG-AGR Document 45 Filed 11/27/19 Page 15 of 20 Page ID #:384



    1   with the real property identified in the FAC, Defendant acted with due care, complied
    2   with all statutory and regulatory requirements, complied with the state of the art, took
    3   all required or appropriate precautions and otherwise conducted themselves
    4   reasonably under the circumstances, and therefore cannot be held responsible for the
    5   harm alleged in the FAC.
    6                         EIGHTH AFFIRMATIVE DEFENSE
    7                                      (Cause in Fact)
    8         8.     Plaintiffs cannot prove any facts showing that Defendant’s conduct or
    9   omissions were the cause in fact of the damages or losses alleged in the FAC.
   10                          NINTH AFFIRMATIVE DEFENSE
   11                               (Proximate Cause of Harm)
   12         9.     Plaintiffs cannot prove any facts showing that Defendant’s conduct or
   13   omissions were the proximate cause of the damages or losses alleged in the FAC.
   14                          TENTH AFFIRMATIVE DEFENSE
   15                     (Contribution and Equitable Indemnification)
   16         10.    If Defendant is liable to Plaintiffs, which Defendant generally and
   17   specifically denies, the principles of contribution and equitable indemnification
   18   should be applied to determine the relative degree of fault among all culpable parties
   19   so that no party is called upon to bear more than its equitable share of liability.
   20                       ELEVENTH AFFIRMATIVE DEFENSE
   21                                   (De Minimus Harm)
   22         11.    The contribution to the damages or losses alleged in the FAC by
   23   Defendant, if any, was de minimus.
   24                        TWELFTH AFFIRMATIVE DEFENSE
   25                                (Comparative Negligence)
   26         12.    Plaintiffs failed to exercise ordinary care with regard to the damages or
   27   losses alleged in the FAC. Therefore, any injuries or damages sustained by Plaintiffs
   28   were proximately caused by the negligence of Plaintiffs. Plaintiffs’ recovery, if any,
                                                -15-                           2:19-CV-02123-DMG-AGR
                            SHAIKH’S ANSWER TO FIRST AMENDED COMPLAINT
Case 2:19-cv-02123-DMG-AGR Document 45 Filed 11/27/19 Page 16 of 20 Page ID #:385



    1   from Defendant must be diminished in proportion to the amount of negligence
    2   attributable to Plaintiff.
    3                       THIRTEENTH AFFIRMATIVE DEFENSE
    4                                     (No Attorneys’ Fees)
    5          13.    Plaintiffs have not alleged an adequate basis for the recovery of
    6   attorneys’ fees and is neither entitled to such recovery, nor is any such recovery
    7   authorized by law.
    8                      FOURTEENTH AFFIRMATIVE DEFENSE
    9                (Costs Inconsistent with the National Contingency Plan)
   10          14.    The response costs which Plaintiffs seek to recover, if any, were not
   11   incurred in a manner consistent with the National Oil and Hazardous Substance
   12   Pollution Contingency Plan, 40 C.F.R., Part 300.
   13                        FIFTEENTH AFFIRMATIVE DEFENSE
   14                                (Unnecessary Costs of Response)
   15          15.    The response costs which Plaintiffs seek to recover, if any, were not
   16   necessary.
   17                        SIXTEENTH AFFIRMATIVE DEFENSE
   18                                         (Act of God)
   19          16.    The damages or losses alleged in the FAC, if any, were or may have
   20   been proximately caused or contributed to by some independent, unforeseeable and
   21   unavoidable natural cause or act of God.
   22                          SEVENTH AFFIRMATIVE DEFENSE
   23                                           (Set Off)
   24          17.    If the Court enters an order requiring Defendant to pay damages, losses,
   25   or costs to Plaintiffs, then Defendant is entitled to a setoff or recoupment against
   26   Plaintiffs in an amount reflecting the damages suffered by Defendant as a result of
   27   Plaintiffs’ responsibility for the damages or losses alleged in the FAC.
   28   ///
                                                 -16-                        2:19-CV-02123-DMG-AGR
                             SHAIKH’S ANSWER TO FIRST AMENDED COMPLAINT
Case 2:19-cv-02123-DMG-AGR Document 45 Filed 11/27/19 Page 17 of 20 Page ID #:386



    1                      EIGHTEENTH AFFIRMATIVE DEFENSE
    2                                  (Promissory Estoppel)
    3         18.    As a result of the acts, conduct, or omissions of Plaintiffs or their agents,
    4   the FAC and each claim against Defendant presented therein is barred by the doctrine
    5   of promissory estoppel.
    6                      NINETEENTH AFFIRMATIVE DEFENSE
    7                                   (Equitable Estoppel)
    8         19.    As a result of the acts, conduct, or omissions of Plaintiffs or their agents,
    9   the FAC and each claim against Defendant presented therein is barred by the doctrine
   10   of equitable estoppel.
   11                      TWENTIETH AFFIRMATIVE DEFENSE
   12                                  (Statute of Limitations)
   13         20.    On information and belief, the Complaint, and each claim against
   14   Defendant presented therein, is barred by the applicable statute of limitations,
   15   including, but not limited to, 42 U.S.C. § 9613(g), 28 U.S.C. § 2462, and California
   16   Code of Civil Procedure §§ 337(a), 338(a) and (b), 339(l), 343.
   17                    TWENTY-FIRST AFFIRMATIVE DEFENSE
   18                                          (Waiver)
   19         21.    As a result of the acts, conduct, or omissions of Plaintiffs or their agents,
   20   the FAC and each claim against Defendant presented therein has been waived.
   21                   TWENTY-SECOND AFFIRMATIVE DEFENSE
   22                                          (Laches)
   23         22.    Plaintiffs have unreasonably delayed the commencement of this action
   24   to the prejudice of Defendant. The FAC and each claim against Defendant presented
   25   therein is barred by the doctrine of laches.
   26                    TWENTY-THIRD AFFIRMATIVE DEFENSE
   27                                     (Unclean Hands)
   28         23.    The FAC and each claim for relief presented therein against Defendant
                                                -17-                            2:19-CV-02123-DMG-AGR
                            SHAIKH’S ANSWER TO FIRST AMENDED COMPLAINT
Case 2:19-cv-02123-DMG-AGR Document 45 Filed 11/27/19 Page 18 of 20 Page ID #:387



    1   is barred by the doctrine of unclean hands.
    2                    TWENTY-FOURTH AFFIRMATIVE DEFENSE
    3                                (Vagueness and Uncertainty)
    4         24.      The FAC does not describe the events, acts, omissions, transactions,
    5   losses or damages which allegedly form the basis of Defendant’s alleged liability for
    6   the claims contained in the FAC with sufficient particularity to enable Defendant to
    7   determine all defenses that may exist to such allegations. Defendant, therefore,
    8   reserves the right to assert additional defenses which may pertain to Defendant once
    9   the precise nature of such events, acts, omissions, transactions, issues, or damages is
   10   ascertained.
   11                      TWENTY-FIFTH AFFIRMATIVE DEFENSE
   12                                      (Lack of Capacity)
   13         25.      Plaintiffs lack capacity to bring this action.
   14                      TWENTY-SIXTH AFFIRMATIVE DEFENSE
   15                                         (Res Judicata)
   16         26.      Plaintiffs are barred from recovering on their FAC by the doctrines of
   17   res judicata and collateral estoppel, including claim preclusion and issue preclusion.
   18                    TWENTY-SEVENTH AFFIRMATIVE DEFENSE
   19                                     (Insufficient Notice)
   20         27.      Plaintiffs have failed to provide proper notice of their claims as required
   21   by RCRA.
   22                     TWENTY-EIGHTH AFFIRMATIVE DEFENSE
   23                                    (Diligent Prosecution)
   24         28.      Plaintiffs’ claims are barred by diligent prosecution by DTSC.
   25                      TWENTY-NINTH AFFIRMATIVE DEFENSE
   26                                        (Statutory Bar)
   27         29.      Plaintiffs’ claims are barred under 42 U.S.C. § 6972(b)(2)(C) due to the
   28   acts of DTSC.
                                                  -18-                          2:19-CV-02123-DMG-AGR
                              SHAIKH’S ANSWER TO FIRST AMENDED COMPLAINT
Case 2:19-cv-02123-DMG-AGR Document 45 Filed 11/27/19 Page 19 of 20 Page ID #:388



    1                        THIRTIETH AFFIRMATIVE DEFENSE
    2                             (Lack of Subject Matter Jurisdiction)
    3         30.    This Court lacks subject matter jurisdiction over some or all of the
    4   claims asserted by Plaintiffs.
    5                      THIRTY-FIRST AFFIRMATIVE DEFENSE
    6                     (No Imminent and Substantial Endangerment)
    7         31.    Plaintiffs’ RCRA claims are barred to the extent there is no imminent
    8   and substantial endangerment to health or the environment at subject Property.
    9                    THIRTY-SECOND AFFIRMATIVE DEFENSE
   10                                          (Mootness)
   11         32.    Some or all of Plaintiffs’ claims are moot.
   12                     THIRTY-THIRD AFFIRMATIVE DEFENSE
   13                                    (Primary Jurisdiction)
   14         33.    Plaintiffs’ claims are barred under the Primary Jurisdiction doctrine.
   15                    THIRTY-FOURTH AFFIRMATIVE DEFENSE
   16                             (Additional and Unstated Defenses)
   17         34.    Defendant has insufficient knowledge on which to form a belief as to
   18   whether Defendant has additional, as yet unstated, affirmative defenses available.
   19   Defendant hereby reserves its right to assert additional defenses in the event that
   20   investigation and discovery indicate that such defenses would be appropriate.
   21         WHEREFORE, Defendant prays as follows:
   22         1.     That the relief sought by way of the prayer for relief in the FAC be
   23   denied in its entirety;
   24         2.     That Plaintiffs take nothing by their FAC;
   25         3.     That the FAC be dismissed in its entirety;
   26         4.     That Defendant be awarded its costs of suit, including attorneys’ fees;
   27   and
   28         5.     For such other relief as the Court deems just and proper.
                                                 -19-                        2:19-CV-02123-DMG-AGR
                             SHAIKH’S ANSWER TO FIRST AMENDED COMPLAINT
Case 2:19-cv-02123-DMG-AGR Document 45 Filed 11/27/19 Page 20 of 20 Page ID #:389



    1                                  JURY TRIAL DEMAND
    2         Defendant hereby demands trial by jury of any and all issues so triable.
    3       Dated: November 27, 2019                 PALADIN LAW GROUP® LLP
    4                                         By:     /s/ Kirk M. Tracy
    5                                                Kirk M. Tracy
                                                     Counsel for Defendant
    6                                                Hussain M. Shaikh
    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20
   21

   22

   23

   24

   25

   26
   27

   28
                                               -20-                          2:19-CV-02123-DMG-AGR
                           SHAIKH’S ANSWER TO FIRST AMENDED COMPLAINT
